         Case 1:20-mj-06185-MPK Document 3-1 Filed 02/24/20 Page 1 of 9



                                            AFFIDAVIT

       I, Robert Jacobsen, Special Agent, Bureau of Alcohol, Tobacco, Firearms, and Explosives

(“ATF”), being sworn, depose and state as follows:

                                         INTRODUCTION

       1.      I became a Special Agent with ATF in November 2017. Before becoming a Special

Agent, I received fifteen weeks of criminal investigator training at the Federal Law Enforcement

Training Center and seventeen weeks of training at the ATF National Academy in Glynco,

Georgia. Before I joined ATF, I worked for two and a half years as a Deputy Sheriff with the

Loudoun County Sheriff’s Office in Loudoun County, Virginia. I began as a patrol officer,

responding to calls for service and investigating violations of state criminal law, and later served

as a member of the Special Operations Unit, a full-time special weapons and tactics (SWAT) team.

       2.      Based on my training and experience, I am familiar with the manner and means

commonly employed by drug traffickers to distribute controlled substances, including those tactics

used to avoid detection by law enforcement. I am familiar with the terminology and slang

commonly employed by drug traffickers. In my training and experience, I have observed and

examined cocaine, cocaine base (“crack”), fentanyl, heroin, marijuana, and other controlled

substances that are, by themselves, illegal to possess. I am aware of the prices commonly charged

on the street for these substances, the methods by which they are packaged for sale, and the jargon

used in their trade. During my law enforcement career, I have received specialized training

regarding the activities of narcotics traffickers, including the methods used to package, store, and

distribute narcotics, and the methods used by narcotics traffickers to conceal and launder the

proceeds of their narcotics trafficking activities.
           Case 1:20-mj-06185-MPK Document 3-1 Filed 02/24/20 Page 2 of 9



       3.      I have participated in various aspects of drug-related investigations.        I have

participated in controlled purchases of controlled substances utilizing confidential sources and

undercover law enforcement agents and officers. I have prepared affidavits submitted in both state

and federal court in support of applications for criminal complaints, search warrants, tracking

warrants, and/or arrest warrants. I have also conducted and coordinated electronic and physical

surveillance of individuals involved in the illegal distribution of controlled substances.

                                  PURPOSE OF AFFIDAVIT

       4.      I submit this affidavit in support of an application for a criminal complaint charging

DASHAWN MATTHEWS, a/k/a “Smoov” (hereinafter, “MATTHEWS”) with distribution of

cocaine base. As is discussed more fully below, in 2019, agents utilized a cooperating witness

(“CW-1”) to make a series of controlled purchases of heroin / fentanyl and crack cocaine from

MATTHEWS. On June 7, 2019, agents utilized CW-1 and an undercover police officer (“UC”) to

purchase heroin / fentanyl and crack cocaine from MATTHEWS.

                                      PROBABLE CAUSE

       5.      May 2, 2019. Beginning on May 1, 2019, and continuing on May 2, 2019, agents

directed CW-1 to contact MATTHEWS. In a series of recorded calls, MATTHEWS agreed to sell

CW-1 one finger, or ten grams, of heroin / fentanyl. 1 During a call on May 1, 2019, MATTHEWS

had checked with his supplier and told CW-1, “I could do the, cause he said he’s gonna be doing

the finger, so we can do the finger for 6.” CW-1 confirmed, “So how much am I paying him,” and



       1
         CW-1 is a long-time ATF confidential human source who has made controlled purchases
of evidence in numerous ATF cases. CW-1 has a criminal record that includes convictions for
significant crimes of violence as well as an offense involving the possession and distribution of
counterfeit money. CW-1 has been paid over $100,000 for its work on this and other investigations.
Agents have advised CW-1 that they will take steps necessary to ensure the safety of CW-1.

                                                  2
           Case 1:20-mj-06185-MPK Document 3-1 Filed 02/24/20 Page 3 of 9



MATTHEWS responded, “$600.” CW-1 called MATTHEWS back and set the meeting up for the

next day. CW-1 told MATTHEWS, “As soon as I get the money in my hand I’m gonna call you”

and MATTHEWS responded “OK.”

       6.       On May 2, 2019, MATTHEWS directed CW-1 to meet him in a parking lot near

Dudley Street and Vine Street in Roxbury and to call him when he arrived at the meeting location.

Once MATTHEWS confirmed that he was ready to sell CW-1 heroin / fentanyl, agents utilized a

standard set of procedures whereby they searched CW-1 and CW-1’s vehicle for money or

contraband with negative results. Agents then equipped CW-1 with a radio transmitter that allowed

them to listen in real time to conversations in CW-1’s vehicle and equipped CW-1 with an audio-

video recording device. Agents provided $600 in official advanced funds (“OAF”) to complete

the drug sale. Agents surveilled CW-1 to the pre-arranged meeting location on Dudley Street. 2

       7.       Shortly after CW-1 arrived at the meeting location, CW-1 called MATTHEWS.

While CW-1 was on the phone with MATTEWS, agents observed MATTHEWS talking on a

cellular telephone as he walked out of the Vine Street Community Center, located a short distance

away from the meeting location. MATTHEWS told CW-1 that he had to drop his son off but that

he would be back shortly. Agents observed MATTHEWS and another individual get into a black

2008 Nissan Maxima registered to MATTHEWS at 402 Technology Center Drive, Unit 2407,

Stoughton, Massachusetts (the “Black Maxima”) and drove away. A few minutes later, the Black

Maxima returned and parked behind CW-1. MATTHEWS briefly left in the Black Maxima but




       2
           Agents used these procedures in all of the controlled purchases described below.

                                                 3
            Case 1:20-mj-06185-MPK Document 3-1 Filed 02/24/20 Page 4 of 9



returned and parked next to CW-1’s car. MATTHEWS told CW-1 that he was “waiting for this

nigga to pull up . . . my fault . . . this is the man I was telling you about.”

        8.      After MATTHEWS arrived at the parking lot, a black male wearing a black

sweatshirt walked into the Dudley Street parking lot and entered the rear passenger seat of the

Black Maxima.        CW-1 observed the passenger reach forward and hand something to

MATTHEWS. MATTHEWS then got out of the Black Maxima and entered the front passenger

seat of CW-1’s car. CW-1 handed MATTHEWS the $600 in OAF and MATTHEWS handed CW-

1 a plastic bag containing a tan powdery substance that, based on my training and experience,

appeared to be heroin / fentanyl. MATTHEWS got out of CW-1’s car, re-entered the Black

Maxima, and drove off.

        9.      CW-1 then left the parking lot. Agents surveilled CW-1 to a predetermined meeting

location. CW-1 handed in the transmitter, recording equipment, and the plastic bag to agents.

Agents again searched CW-1 and CW-1’s vehicle for money or other contraband with negative

results. Agents field tested the bag which tested positive for the presence of fentanyl. 3 Agents

then debriefed CW-1.       I reviewed the video recording of the meeting between CW-1 and

MATTHEWS and I identified the person who handed CW-1 the plastic bag as MATTHEWS.



        3
          Agents purchased fentanyl on several occasions from MATTHEWS. Because of the
dangers inherent in handling fentanyl, per ATF policy, agents did not field test the contents of the
other bags containing suspected fentanyl bags purchased from MATTHEWS. However, I have
compared the bags purchased on other dates to the bag purchased on May 2, 2019, which field-
tested positive for fentanyl. Based on my observations, I believe that the contents of the other bags
are consistent in color and texture with the bag purchased on May 2, 2019. Based on my training
and experience and these observations, I believe that MATTHEWS sold CW-1 heroin / fentanyl
each time CW-1 ordered it. Significantly, agents conducted field tests each time MATTHEWS
sold CW-1 crack cocaine and each time the field test was positive for the presence of cocaine. I do
not believe it is likely that MATTHEWS would distribute sham heroin / fentanyl to CW-1 under
these circumstances.

                                                    4
         Case 1:20-mj-06185-MPK Document 3-1 Filed 02/24/20 Page 5 of 9



       10.     May 6, 2019. After a series of consensually recorded calls, MATTHEWS agreed

to sell CW-1 two fingers, or 20 grams, of heroin / fentanyl and 28 grams of cocaine base. Using

the procedures described above, agents searched CW-1 and its vehicle with negative results,

provided CW-1 with a transmitter and video recording device, provided CW-1 with $2600 in OAF.

Before leaving, MATTHEWS called CW-1 and directed CW-1 to the Only One restaurant on

Norfolk Street in Roxbury. Agents surveilled CW-1 to the meeting location. CW-1 called

MATTHEWS and MATTHEWS told CW-1 that he had just driven past CW-1’s car. Shortly after

CW-1 arrived, MATTHEWS arrived in a grey Toyota Corolla. Agents observed CW-1 follow

MATTHEWS through the streets behind the Only One restaurant and park nearby. MATTHEWS

entered CW-1’s vehicle. Approximately ten to twenty seconds later, MATTHEWS left CW-1’s

car and returned to the driver’s seat of the grey Toyota Corolla.

       11.     Agents followed CW-1 back to a predetermined meeting location. CW-1 handed

in the transmitter, recording equipment, and the plastic bag which contained two smaller plastic

bags to agents. Agents again searched CW-1 and CW-1’s vehicle for money or other contraband

with negative results.   Agents field tested the bag containing suspected crack cocaine and

determined that it tested positive for the presence of cocaine. Agents debriefed CW-1. CW-1

advised agents that during their short meeting, MATTHEWS placed a plastic bag containing one

bag of suspected fentanyl and one bag of suspected crack cocaine in the cup holder of CW-1’s

vehicle. CW-1 then handed MATTHEWS $2600 in OAF.

       12.     May 9, 2019. On May 8, 2019, CW-1 arranged to purchase one “finger” or 10

grams of heroin from MATTHEWS in Boston. In the recorded phone calls setting up the deal,

MATTHEWS communicated with CW-1 over two different cellular telephones. During these

conversations, MATTHEWS agreed to meet the CW-1 the next day. On May 9, 2019, CW-1 again

                                                 5
         Case 1:20-mj-06185-MPK Document 3-1 Filed 02/24/20 Page 6 of 9



talked to MATTHEWS by phone and MATTHEWS instructed CW-1 to meet at the Only One

restaurant. In a recorded call MATTHEWS told CW-1 he was running a little late. Approximately

30 minutes later, MATTHEWS called CW-1 and said he was two minutes away. MATTHEWS

exited the driver’s side door of the Black Maxima and entered the front passenger seat of the CW-

1’s vehicle. MATTHEWS placed a plastic bag containing a tan substance in the center console of

the CW-1’s vehicle and CW-1 handed MATTHEWS $600 in OAF.

       13.     May 17, 2019. On May 16, 2019, CW-1 placed a recorded call to MATTHEWS

and ordered two fingers of heroin from him. MATTHEWS agreed to meet CW-1 the next day. On

May 17, 2019, at the direction of agents, CW-1 called MATTHEWS and ordered one ounce or 28

grams of crack cocaine in addition to the 20 grams of heroin. While CW-1 was on the way to the

meeting location, MATTHEWS called and told CW-1 he would arrive in five minutes. A short

time later, agents observed the Black Maxima cross over Norfolk Avenue and continue onto Milton

Avenue. The Black Maxima pulled in behind CW-1’s car. MATTHEWS got out of the driver’s

side door of the Black Maxima and walked over to the passenger side of CW-1’s car.

MATTHEWS placed a large clear plastic bag in the cup holder of the CW-1’s vehicle and CW-1

handed MATTHEWS the $2,600 in OAF. MATTHEWS got out of CW-1’s car, got back into the

driver’s side door of the Black Maxima, and drove off. Agents conducted a field test of the

suspected crack cocaine that yielded a positive result for the presence of cocaine.

       14.     May 23, 2019. On or about May 10, 2019, agents had applied for and been granted

a search warrant to obtain Global Positioning System (“GPS”) data from the Black Maxima. On

May 23, 2019, GPS data from the Black Maxima placed the car near 19 Rose Street in Stoughton.

Agents established surveillance at that location and observed the Black Maxima. Once agents had

established surveillance at 19 Rose Street, agents directed CW-1 to place a consensually recorded

                                                 6
         Case 1:20-mj-06185-MPK Document 3-1 Filed 02/24/20 Page 7 of 9



call to MATTHEWS. During the call, MATTHEWS agreed to sell 14 grams of crack cocaine to

CW-1. MATTHEWS instructed CW-1 to meet MATTHEWS at the same parking lot near Dudley

Street and Vine Street where they had met previously. Agents provided CW-1 with $700 in OAF

and surveilled CW-1 to the Vine Street parking lot.

       15.     As CW-1 proceeded to Vine Street, agents used a combination of physical

surveillance and data from the GPS device to follow MATTHEWS to Bell Stoughton Apartments

in Stoughton, a gated condominium complex. Agents observed the Black Maxima parked in front

of the building labeled “402” (the street address for this building is 402 Technology Center Drive

in Stoughton, which as noted above is where the Black Maxima is registered). At approximately

1:35 p.m., agents observed MATTHEWS exit the door labeled “402.” MATTHEWS entered the

Black Maxima and drove toward Boston. At approximately 3:25 p.m., agents observed

MATTHEWS and the Black Maxima turn on Forest Street and then onto Vine Street. Agents

observed MATTHEWS park the Black Maxima in the lot next to the Vine Street Community

center. At approximately 3:32 p.m., agents observed MATTHEWS walk on Dudley Street,

towards the parking lot.

       16.     After a short time, MATTHEWS entered the parking lot on foot and approached

the passenger side of CW-1’s vehicle. MATTHEWS entered the vehicle and immediately placed

a clear plastic bag containing a hard white substance in the center console. CW-1 paid

MATTHEWS $700 in OAF. MATTHEWS got out of CW-1’s car and walked back towards

Dudley Street. Agents conducted a field test of the suspected crack cocaine which yielded a

positive results for the presence of cocaine.

       17.     May 30, 2019. On May 30, 2019, agents directed CW-1 to place a consensually

recorded call to MATTHEWS. During the call, MATTHEWS agreed to sell CW-1 20 grams of

                                                7
         Case 1:20-mj-06185-MPK Document 3-1 Filed 02/24/20 Page 8 of 9



heroin and 14 grams of crack cocaine. MATTHEWS told CW-1 that MATTHEWS would call his

source of supply and agreed to meet CW-1 later that day. MATTHEWS instructed the CW-1 to

meet MATTHEWS on the same parking lot near Dudley Street and Vine Street.

       18.     Once at the parking lot, CW-1 placed a phone call to MATTHEWS. After the

phone call with MATTHEWS, a black Honda sedan entered the parking lot. A black male got out

of the Honda with a dog. The male looked in the direction of the CW-1 and nodded his head, as

if to acknowledge the CW-1. A short time later, CW-1 received a phone call from MATTHEWS

who told CW-1 to meet him at the Orchard Park housing development. Agents surveilled CW-1

as CW-1 proceeded to Orchard Park. Using physical surveillance and data from the GPS device

on the Black Maxima, agents tracked MATTHEWS as he drove to meet CW-1. MATTHEWS

exited the Black Maxima and entered the passenger side of CW-1’s vehicle. MATTHEWS placed

a clear plastic bag containing a tan substance and a clear plastic bag containing a hard white

substance in the center console cup holder. CW-1 paid MATTHEWS the $1,900 in OAF and

MATTHEWS got out of CW-1’s car. An agent conducted a field test of the suspected crack

cocaine that yielded a positive result for the presence of cocaine.

       19.     June 7, 2019. From June 5, 2017 to June 7, 2019, MATTHEWS used two different

cellular telephones to communicate with CW-1. CW-1 arranged for another drug customer, who

was in reality an undercover police officer (UC), to purchase 20 grams of heroin / fentanyl and 14

grams of crack cocaine from MATTHEWS. On June 7, 2019, the UC was provided with $1,900

in OAF and drove to Milton Avenue in Boston. CW-1 placed a phone call to MATTHEWS

advising him that the UC was on Milton Avenue. Approximately fifteen minutes later the UC

observed a gray Jeep SUV slowly approach and pass the UC vehicle, and park along the curb in

front of UC. The UC observed the Jeep to be occupied by three males, MATTHEWS being in the

                                                 8
           Case 1:20-mj-06185-MPK Document 3-1 Filed 02/24/20 Page 9 of 9



rear passenger-side seat. MATTHEWS exited the rear passenger-side seat and entered the

passenger side of the UC’s vehicle. Once inside the car, the UC asked MATTHEWS, “You

Smoov?” MATTHEWS responded “Yeah.” MATTHEWS placed a clear plastic bag containing

two smaller plastic bags in the cup holder in the center console. The UC then paid MATTHEWS

$1,900 in OAF. Agents conducted a field test of the suspected crack cocaine that tested positive

for the presence of cocaine.

          20.    I reviewed the video recordings of the controlled purchase. I identified

MATTHEWS as the person who entered the UC’s front passenger seat and delivered the crack

cocaine and heroin / fentanyl to the UC.

                                           CONCLUSION

          21.    Based on the information set forth above, I submit that there is probable cause to

believe that on June 7, 2019, DASHAWN MATTHEWS distributed cocaine base, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1).

          I, Robert Jacobsen, having signed this Affidavit under oath as to all assertions contained

herein, state that its contents are true and correct to the best of my knowledge, information, and

belief.

                                               ______________________________
                                               Robert Jacobsen
                                               Special Agent
                                               Bureau of Alcohol, Tobacco, Firearms, and
                                               Explosives


          Sworn to and subscribed before me this 24th day of February 2020.


                                               ______________________________
                                               The Honorable M. Page Kelley
                                               United States Magistrate Judge

                                                  9
